Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) entered into the 31st day of
December, 2010, by and between Cogdell Spencer Inc., a Maryland corporation (the
“Company”), with its principal place of business as 4401 Barclay Downs Drive,
Suite 300, Charlotte, North Carolina 28209-4670, and James W. Cogdell, residing
at the address set forth on the signature page (the “Executive”).
WHEREAS, the Company, Cogdell Spencer LP, a Delaware Limited Partnership (the
“Operating Partnership”) and the Executive have previously entered into that
certain Employment Agreement dated October 21, 2005 (as it may have heretofore
been amended, the “Agreement”), under which the Executive was employed as
Chairman of the Board of Directors of the Company and Executive Officer of the
Operating Partnership; and
WHEREAS, Section 7.6 of the Agreement provides that any amendment to the
Agreement shall be in writing and signed by both parties in order to be binding;
and
WHEREAS, the Company and the Executive now desire to amend the Agreement through
this Amendment for the purpose of ensuring that the compensation and/or benefits
provided in the Agreement to comply with the Internal Revenue Code Section 409A,
including regulations and guidance issued thereunder (“Section 409A”) or to fall
within an exception to the application of Section 409A prior to the expiration
of the time for correcting documentary deficiencies in the Agreement as
permitted by IRS Notice 2010-6.
NOW THEREFORE, the Company and the Executive hereby agree to amend the Agreement
as follows:
1. Section 3.2. hereby amended by adding the following language at the end
thereof:
“Payment of the Annual Bonus shall be in a lump sum on or before March 15 of the
Executive’s first taxable year following the year in which the bonus is awarded
by the Company.”
2. Section 5.2(b)(ii)(B) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“(B) (x) for a period of 18 months after termination of employment such
continuing health benefits (including any medical, vision or dental benefits),
under the Company’s health plans and programs applicable to senior executives of
the Company generally as the Executive would have received under this Agreement
(and at such costs to the Executive) as would have applied in the absence of
such termination (but not taking into account any post-termination increases in
Annual Salary that may otherwise have occurred without regard to such
termination and that may have favorably affected such benefits) and (y) a cash
payment equal to $value of 18 months of premiums, payable no later than 30 days
after such termination;”

 

 



--------------------------------------------------------------------------------



 



3. A new Section 7.17 is hereby added to the Agreement as follows:
“7.17 Section 409A Compliance.
(a) Any payments under this Agreement that are deemed to be deferred
compensation subject to the requirements of Section 409A are intended to comply
with the requirements of Section 409A. To this end and notwithstanding any other
provision of this Agreement to the contrary, if at the time of the Executive’s
termination of employment with the Company, (i) the Company’s securities are
publicly traded on an established securities market, (ii) the Executive is a
“specified employee” (as defined in Section 409A), and (iii) the deferral of the
commencement of any payments or benefits otherwise payable pursuant to this
Agreement as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of such payments (without any reduction in amount
ultimately paid or provided to the Executive) that are not paid within the
short-term deferral rule under Section 409A (and any regulations thereunder) or
within the “involuntary separation” exemption of Treasury Regulations §
1.409A-1(b)(9)(iii). Such deferral shall last until the date that is six months
following the Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A). Any amounts the payment of
which are so deferred shall be paid in a lump sum payment within 10 days after
the end of such deferral period. If the Executive dies during the deferral
period prior to the payment of any deferred amount, then the unpaid deferred
amount shall be paid to the personal representative of the Executive’s estate
within 60 days after the date of the Executive’s death. For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
(b) Termination of Employment. To the extent that Section 409A applies to a
payment upon termination of employment, “termination of employment” shall mean
that the Executive has incurred a separation from service as defined by
Section 409A. The Executive will not be considered to have had a separation from
service if he is on military leave, sick leave or other bona fide leave of
absence if the period of such absence does not exceed six months or, if longer,
so long as the Executive has a right to reemployment that is provided by statute
or contract.
(c) Expense Reimbursement. Any of the expenses eligible for reimbursement under
this Agreement in any year shall not affect any expenses eligible for
reimbursement or in-kind benefits to be provided in any other year. To the
extent applicable, such reimbursements shall be made by the Company on or before
the last day of the Executive’s taxable year following the taxable year in which
such expenses were incurred by the Executive. The Executive’s rights to
reimbursement as provided under this Agreement are not subject to liquidation or
exchange for any other benefit.”

 

-2-



--------------------------------------------------------------------------------



 



4. In all other respects, the Agreement shall remain unchanged and in full force
and effect.
This Amendment may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.
[remainder of the page left intentionally blank]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            COGDELL SPENCER INC.
      By:           Charles M. Handy, Chief Financial Officer,        Executive
Vice President and Secretary        COGDELL SPENCER LP
      By:   CS Business Trust I, its General Partner             By:          
Charles M. Handy, Trustee                EXECUTIVE
            James W. Cogdell           

 

-4-